DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 27 August 2021 and 27 August 2021, were filed after the mailing date of the patent application on 27 August 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 27 August 2021, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 11, and 20 are objected to because of the following informalities:  Said claims recite “the transmitted preambles” in the second limitation of the claim.  Here, the recitation, “the transmitted preambles”, does not comport with antecedent basis and is recited differently than “a plurality of preambles”.  In order to improve claim clarity, Examiner respectfully suggests amending “the transmitted preambles” to “the plurality of the transmitted preambles”.  Appropriate correction is required.
Claims 1, 6, 10, 11, and 16 are objected to because of the following informalities:  Said claims recite “the RARs” which does not comport with antecedent basis and is recited differently than the “a plurality of random access responses (RARs)”.  In order to improve claim clarity, Examiner respectfully suggests amending “the RARs” to “the plurality of the RARs”.  Appropriate correction is required.
Claims 3, 4, 8, 9, 13, 14, 18, and 19 are objected to because of the following informalities:  Said claims recite “the preambles” which does not comport with antecedent basis and is recited differently than “a plurality of preambles” of Claim 1.  In order to improve claim clarity, Examiner respectfully suggests amending “the preambles” to “the plurality of the preambles”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding Claim 20, Claim 20 in this application is given its broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20180176957 A1; hereinafter referred to as “Zhang”) in view of Kim et al. (US 20150043505 A1; hereinafter referred to as “Kim”) in further view of Dinan et al. (US 20130272229 A1; hereinafter referred to as “Dinan”).
Regarding Claim 1, Zhang discloses a non-transitory computer readable medium of a wireless device having instructions stored thereon, the instructions executable by one or more processors (¶78-80 & Fig. 7c, Zhang discloses a user equipment (UE) comprising memory storing software and/or computer program code for execution by a processor of the UE) for: 
consecutively transmitting, by a wireless device, a plurality of preambles at different times (¶74 & Fig. 6c, Zhang discloses transmitting, by the UE, a preamble at a first time and retransmitting additional preambles at different times according to a repetition level); 
monitoring, after transmitting a first preamble in the plurality of preambles and at least until a transmission of a last preamble in the plurality of preambles, a control channel for a plurality of random access responses (RARs) (¶74 & Fig. 6c, Zhang discloses monitoring, by the UE, for random access responses where the monitoring occurs after the first preamble transmission attempt and a RAR window after the last preamble transmission attempt.  ¶39, Zhang further discloses that the UE monitors a Physical Downlink Control Channel (PDCCH) for RARs) identified by random access radio network temporary identifiers (RA-RNTIs) (¶49, Zhang discloses that each RAR is detecting a random access radio network temporary identifier (RA-RNTI)).
However, Zhang does not disclose each of the RA-RNTIs corresponds to one of the transmitted preambles.
Kim, a prior art reference in the same field of endeavor, teaches each of the RA-RNTIs corresponds to one of the transmitted preambles (¶107-108 & Fig. 6 (620), Kim discloses each RAR comprises a radio access network temporary identifier (RA-RNTI) corresponding to a mapped resource that further corresponds to a preamble received on said mapped resource).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Zhang by requiring that each of the RA-RNTIs corresponds to one of the transmitted preambles as taught by Kim because uplink performance of a secondary cell is improved by allowing the UE to perform random access in the secondary cell and the primary cell (Kim, ¶13).
However, Zhang does not disclose transmitting a packet based on receiving a first RAR of the RARs.
Dinan, a prior art reference in the same field of endeavor, teaches transmitting a packet based on receiving a first RAR of the RARs (¶187, Dinan teaches transmitting an uplink packet based upon the received RAR).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Zhang by transmitting a packet based on receiving a first RAR of the RARs as taught by Dinan because transmission timing of random access preambles is improved by employing uplink subframe timing of the primary cell or a stored timing advance value (Dinan, Abstract).
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 1.
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 1.
Regarding Claim 2, Zhang in view of Kim in further view of Dinan discloses the non-transitory computer readable medium of claim 1.
However, Zhang does not disclose receiving a control channel order configured to initiate a random access procedure.
Dinan, a prior art reference in the same field of endeavor, teaches receiving a control channel order configured to initiate a random access procedure (¶189, Dinan teaches receiving, by the UE, a PDCCH order to initiate a random access procedure).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Zhang by receiving a control channel order configured to initiate a random access procedure as taught by Dinan because transmission timing of random access preambles is improved by employing uplink subframe timing of the primary cell or a stored timing advance value (Dinan, Abstract).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 2.
Regarding Claim 3, Zhang in view of Kim in further view of Dinan discloses the non-transitory computer readable medium of claim 2.
However, Dinan does not disclose the control channel order indicates one or more identifiers of the preambles.
Dinan, a prior art reference in the same field of endeavor, teaches the control channel order indicates one or more identifiers of the preambles (¶189, Dinan teaches that the PDCCH order may indicate random access parameters, such as random access preamble index (ra-PreambleIndex)).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Zhang by requiring the control channel order indicates one or more identifiers of the preambles as taught by Dinan because transmission timing of random access preambles is improved by employing uplink subframe timing of the primary cell or a stored timing advance value (Dinan, Abstract).
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 3.
Regarding Claim 4, Zhang in view of Kim in further view of Dinan discloses the non-transitory computer readable medium of claim 1.
However, Dinan does not disclose determining the RA-RNTIs based on resources employed for transmission of the preambles.
Dinan, a prior art reference in the same field of endeavor, teaches determining the RA-RNTIs based on resources employed for transmission of the preambles (¶196, Dinan teaches determining the RA-RNTI according to a formula using the index of a subframe and a frequency index).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Zhang by determining the RA-RNTIs based on resources employed for transmission of the preambles as taught by Dinan because transmission timing of random access preambles is improved by employing uplink subframe timing of the primary cell or a stored timing advance value (Dinan, Abstract).
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 4.
Regarding Claim 5, Zhang in view of Kim in further view of Dinan discloses the non-transitory computer readable medium of claim 4.
However, Dinan does not disclose the determining is further based on: one or more time identifiers of the resources; or one or more frequency identifiers of the resources.
Dinan, a prior art reference in the same field of endeavor, teaches the determining is further based on: 
one or more time identifiers of the resources (¶196, Dinan teaches determining the RA-RNTI according to a formula using the index of a subframe); or 
one or more frequency identifiers of the resources (¶196, Dinan teaches determining the RA-RNTI according to a formula using a frequency index).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Zhang by requiring the determining is further based on: one or more time identifiers of the resources; or one or more frequency identifiers of the resources as taught by Dinan because transmission timing of random access preambles is improved by employing uplink subframe timing of the primary cell or a stored timing advance value (Dinan, Abstract).
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 5.
Regarding Claim 6, Zhang in view of Kim in further view of Dinan discloses the non-transitory computer readable medium of claim 1.
However, Zhang does not disclose stopping monitoring the control channel for the RARs based on the receiving the first RAR.
Kim, a prior art reference in the same field of endeavor, teaches stopping monitoring the control channel for the RARs based on the receiving the first RAR (¶107-109 & Fig. 6 (620->630), Kim discloses stopping the monitoring of the PDCCH for reception of additional RARs after receiving a RAR comprises a radio access network temporary identifier (RA-RNTI) corresponding to a mapped resource that further corresponds to a preamble received on said mapped resource).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Zhang by requiring that each of the RA-RNTIs corresponds to one of the transmitted preambles as taught by Kim because uplink performance of a secondary cell is improved by allowing the UE to perform random access in the secondary cell and the primary cell (Kim, ¶13).
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 6.
Regarding Claim 7, Zhang in view of Kim in further view of Dinan discloses the non-transitory computer readable medium of claim 4.
However, Dinan does not disclose constructing the packet based on transmission parameters, wherein the first RAR indicates the transmission parameters.
Dinan, a prior art reference in the same field of endeavor, teaches constructing the packet based on transmission parameters (¶187, Dinan teaches creating an uplink packet based upon transmission parameters, such as a power control value), wherein the first RAR indicates the transmission parameters (¶187, Dinan teaches the received RAR indicating the uplink grant which further indicates transmission parameters, such as a power control value).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Zhang by constructing the packet based on transmission parameters and further requiring the first RAR indicates the transmission parameters as taught by Dinan because transmission timing of random access preambles is improved by employing uplink subframe timing of the primary cell or a stored timing advance value (Dinan, Abstract).
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 7.
Regarding Claim 8, Zhang in view of Kim in further view of Dinan discloses the non-transitory computer readable medium of claim 1.
However, Zhang does not disclose receiving configuration parameters indicating resources for transmission of the preambles.
Dinan, a prior art reference in the same field of endeavor, teaches receiving configuration parameters indicating resources for transmission of the preambles (¶52, Dinan teaches receiving, by the UE from the eNB, a radio resource control (RRC) message indicating random access channel configuration parameters).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Zhang by receiving configuration parameters indicating resources for transmission of the preambles as taught by Dinan because transmission timing of random access preambles is improved by employing uplink subframe timing of the primary cell or a stored timing advance value (Dinan, Abstract).
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 8.
Regarding Claim 9, Zhang in view of Kim in further view of Dinan discloses the non-transitory computer readable medium of claim 1.
However, Zhang does not disclose determining a first power level, of a first preamble of the preambles for transmission via a first resource, based on a pathloss estimate associated with the first resource.
Dinan, a prior art reference in the same field of endeavor, teaches determining a first power level, of a first preamble of the preambles for transmission via a first resource, based on a pathloss estimate associated with the first resource (¶39, Dinan teaches determining, by the UE, uplink transmit power for transmission of the random access preamble based upon a measured downlink pathloss).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Zhang by determining a first power level, of a first preamble of the preambles for transmission via a first resource, based on a pathloss estimate associated with the first resource as taught by Dinan because transmission timing of random access preambles is improved by employing uplink subframe timing of the primary cell or a stored timing advance value (Dinan, Abstract).
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 9.
Regarding Claim 10, Zhang in view of Kim in further view of Dinan discloses the non-transitory computer readable medium of claim 1.
Zhang further discloses receiving the first RAR of the RARs based on the monitoring (¶74 & Fig. 6c & ¶39, Zhang discloses receiving, by the UE, a first RAR based upon monitoring the PDCCH).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of U.S. Patent No. 11109418. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, Claim 11 of the ‘418 Patent discloses non-transitory computer readable medium of a wireless device having instructions stored thereon, the instructions executable by one or more processors (Claim 11 of the ‘418 Patent discloses one or more processors and memory storing instructions that, when executed by the one or more processors, cause the wireless device to perform a method) for: 
consecutively transmitting, by a wireless device, a plurality of preambles at different times (Claim 11 of the ‘418 Patent discloses consecutively transmit a plurality of preambles at different times); 
monitoring, after transmitting a first preamble in the plurality of preambles and at least until a transmission of a last preamble in the plurality of preambles, a control channel for a plurality of random access responses (RARs) identified by random access radio network temporary identifiers (RA-RNTIs) (Claim 11 of the ‘418 Patent discloses monitor, after transmitting a first preamble in the plurality of preambles and at least until a transmission of a last preamble in the plurality of preambles, a control channel for a plurality of random access responses (RARs) identified by random access radio network temporary identifiers (RA-RNTIs)), wherein each of the RA-RNTIs corresponds to one of the transmitted preambles (Claim 11 of the ‘418 Patent discloses each of the RA-RNTIs corresponds to one of the transmitted preambles); and 
transmitting a packet based on receiving a first RAR of the RARs (Claim 11 of the ‘418 Patent discloses transmit a packet based on receiving a first RAR of the RARs).
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 1.
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 1.
Regarding Claim 2, Claim 11 of the ‘418 Patent discloses the non-transitory computer readable medium of claim 1.
Claim 12 of the ‘418 Patent discloses receiving a control channel order configured to initiate a random access procedure (Claim 12 of the ‘418 Patent discloses causing the wireless device to receive a control channel order configured to initiate a random access procedure).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 2.
Regarding Claim 3, Claim 11 and Claim 12 of the ‘418 Patent discloses the non-transitory computer readable medium of claim 2.
Claim 13 of the ‘418 Patent discloses the control channel order indicates one or more identifiers of the preambles (Claim 13 of the ‘418 Patent discloses the control channel order indicates one or more identifiers of the preambles).
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 3.
Regarding Claim 4, Claim 11 of the ‘418 Patent discloses the non-transitory computer readable medium of claim 1.
Claim 14 of the ‘418 Patent discloses determining the RA-RNTIs based on resources employed for transmission of the preambles (Claim 14 of the ‘418 Patent discloses determining the RA-RNTIs based on resources employed for transmission of the preambles).
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 4.
Regarding Claim 5, Claim 11 and Claim 14 of the ‘418 Patent discloses the non-transitory computer readable medium of claim 4.
Claim 15 of the ‘418 Patent discloses the determining is further based on: one or more time identifiers of the resources; or one or more frequency identifiers of the resources (Claim 15 of the ‘418 Patent further discloses cause the wireless device to determine the RA-RNTIs based on: one or more time identifiers of the resources; or one or more frequency identifiers of the resources).
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 5.
Regarding Claim 6, Claim 11 of the ‘418 Patent discloses the non-transitory computer readable medium of claim 1.
Claim 16 of the ‘418 Patent discloses stopping monitoring the control channel for the RARs based on the receiving the first RAR (Claim 16 of the ‘418 Patent discloses causing the wireless device to stop monitoring the control channel for the RARs based on the receiving the first RAR).
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 6.
Regarding Claim 7, Claim 11 of the ‘418 Patent discloses the non-transitory computer readable medium of claim 1.
Claim 17 of the ‘418 Patent discloses constructing the packet based on transmission parameters, wherein the first RAR indicates the transmission parameters (Claim 17 of the ‘418 Patent discloses causing the wireless device to construct the packet based on transmission parameters, wherein the first RAR indicates the transmission parameters).
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 7.
Regarding Claim 8, Claim 11 of the ‘418 Patent discloses the non-transitory computer readable medium of claim 1.
Claim 18 of the ‘418 Patent discloses receiving configuration parameters indicating resources for transmission of the preambles (Claim 18 of the ‘418 Patent discloses causing the wireless device to receive configuration parameters indicating resources for transmission of the preambles).
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 8.
Regarding Claim 9, Claim 11 of the ‘418 Patent discloses the non-transitory computer readable medium of claim 1.
Claim 19 of the ‘418 Patent discloses determining a first power level, of a first preamble of the preambles for transmission via a first resource, based on a pathloss estimate associated with the first resource (Claim 19 of the ‘418 Patent discloses causing the wireless device to determine a first power level, of a first preamble of the preambles for transmission via a first resource, based on a pathloss estimate associated with the first resource).
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 9.
Regarding Claim 10, Claim 11 of the ‘418 Patent discloses the non-transitory computer readable medium of claim 1.
Claim 20 of the ‘418 Patent further discloses receiving the first RAR of the RARs based on the monitoring (Claim 20 of the ‘418 Patent discloses causing the wireless device to receive the first RAR of the RARs based on the monitoring).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474